Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 September 2021 has been entered.


The claims filed on 9/2/2021 are entered and acknowledge.  Claims 1, 3, 5-6, 8-12, 15-16, 18 and 20-22 are amended.  Claims 1, 3-12 and 14-22 are currently pending in the instant application.


Response to Arguments

Applicant’s arguments with respect to claims 1, 12 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


DOUBLE PATENTING


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-12 and 14-22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 10447788.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending patent anticipates the instant application.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.

Instant Application 
Copending Patent 10447788
Claim 1: A method comprising: monitoring communication characteristics of a plurality of communication sessions between a plurality of users; determining a prioritized one of a plurality of modalities of communication based on at least the communication characteristics; updating a preference list indicating an ordered preference of the plurality of modalities of communication with the prioritized one of the plurality of modalities of communication and the preference of the plurality of modalities is ordered in the preference list based on an amount of user interaction associated with each of the plurality of modalities of communications;
transferring one of the plurality of communication sessions from a specific modality of communication to a different modality of communication based on the ordered preference of the plurality of modalities of communication;

3. The method of claim 1, further comprising: merging one of the plurality of communication sessions based on the determining of the prioritized one of the plurality of modalities of communication. 

4. The method of claim 1, wherein the communication characteristics of the communication sessions include at least one of a volume of interaction, a duration of interaction, a type of interaction, a number of participants for the interaction, a network resource usage associated with the interaction, a current location of a user, future location of a user, or a user preference. 

5. The method of claim 1, wherein the determining of the prioritized one of the plurality of modalities of communication includes determining a first priority associated with one of the plurality of modalities of communication is lower than a second priority associated with the prioritized one of the plurality of modalities of communication. 

6. The method of claim 1, further comprising: prioritizing each of the plurality of modalities of communication based on presence information for the plurality of users. 

7. The method of claim 6, wherein the presence information includes at least one presence indicia selected from the group consisting of location information and calendar information. 

8. The method of claim 1, prioritizing each of the plurality of modalities of communication based on the preference list indicating the ordered preference, the ordered preference including each of the plurality of modalities of communication accessible by at least the plurality of users. 

9. The method of claim 8, further comprising: notifying at least one of the plurality of users of the prioritized one of the plurality of modalities of communication; and receiving a transfer response indicating at least one of a rejection to transfer or an acceptance to transfer. 

10. The method of claim 1, further comprising: prioritizing each of the plurality of modalities of communication based on at least one of a heuristic model or an autonomic model. 

11. The method of claim 1, further comprising: notifying at least one of the plurality of users of a transfer to the prioritized one of the plurality of modalities of communication 

monitoring, by the collaboration node, communication characteristics of a communication session conducted in a first modality of communication between the first user and the second user; determining, by the collaboration node, a second modality of communication accessible to the first user and the second user having a higher priority than the first modality of communication based on the collaboration profile and the communication characteristics for the communication session; notifying, by the collaboration node, at least one of the first user or the second user when the second modality of communication has the higher priority than the first modality of communication; receiving, by the collaboration node, a transfer response from at least one of the first user or the second user in response to the notifying of the at least one of the first user or the second user when the second modality of communication has the higher priority than the first modality of communication, the transfer response indicating at least one of a rejection to transfer or an acceptance to transfer; transferring or merging, by the collaboration node, the communication session conducted in the first modality to or with the second modality of communication when the second modality of communication has the higher priority than the first modality of communication and the transfer response indicates the acceptance of the transfer; and updating, by the collaboration node, a preference list indicating an ordered preference of each modality of communication accessible by the at least the first user and the second user according to the transfer response. 

2. The method of claim 1, wherein the communication characteristics of the communication session include at least one of a volume of interaction, a duration of interaction, a type of interaction, a number of participants for the interaction, a network resource usage associated with the interaction, a current location of a user, future location of a user, or a user preference. 

    3. The method of claim 1, wherein determining the second modality of communication accessible to the first user and the second user having the higher priority than the first modality of communication further comprises: determining, by the collaboration node, a priority associated with the first modality of communication for the collaboration profile is lower than a priority associated with the second modality of communication for the collaboration profile. 

    4. The method of claim 1, wherein prioritizing each modality of communication accessible by at least the first user and the second user based on one or more communication characteristics in the collaboration profile further comprises: prioritizing, by the collaboration node, each modality of communication accessible by at least the first user and the second user further based on presence information for each of the first user and the second user. 

    5. The method of claim 4, wherein the presence information includes at least one presence indicia selected from the group consisting of location information and calendar information. 

    6. The method of claim 1, wherein prioritizing each modality of communication accessible by at least the first user and the second user based on one or more prioritizing, by the collaboration node, each modality of communication accessible by at least the first user and the second user further based on the preference list indicating the ordered preference of each modality of communication accessible by at least the first user and the second user. 

    7. The method of claim 1, wherein prioritizing each modality of communication accessible by at least the first user and the second user based on one or more communication characteristics in the collaboration profile, further comprises: prioritizing, by the collaboration node, each modality of communication accessible by at least the first user and the second user further based on at least one of a heuristic model or an autonomic model. 

    8. The method of claim 1, further comprising: notifying, by the collaboration node, at least one of the first user or the second user when at least one of the first user or the second user transfers to the second modality of communication using the first modality of communication. 






	It would have been obvious to a person of ordinary skill to modify and/or to omit the additional elements of claim 1, 3-12 and 14-22 to arrive at the claims 1-16 of the instant patent 10,447,788 because the ordinary skilled person would have realized that the remaining element(s) would perform the same functions as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  This is a non-provisional double patenting rejection since the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-8, 10-12, 14-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al Pub. No.: (US 2011/0154222 A1) (hereinafter “Srinivasan”) in view of Iwayama et al Patent. No.: (US 7,139,827 B1) (hereinafter "Iwayama”) and Ying et al Pub. No.: (US 2015/0244669 A1) (hereinafter “Ying”), further in view of Alve et al Pub. No.: (US 2010/0333209 A1) (hereinafter “Alve”).


With respect to claim 1: Srinivasan discloses a method comprising:
monitoring communication characteristics of a plurality of communication sessions between a plurality of users across a plurality of modalities of communication (feature capability information are exchanged before and during a conversation between a plurality of users in a multi-modal conversation [0038-0039], [Fig. 3].  Feature capabilities may include available modalities of a conversation, but also a specific features associated with distinct modalities [0019]);
determining a prioritized one of the plurality of modalities of communication based on at least the communication characteristics (calls are routed to the different modalities based on the availability of feature capabilities and/or the user set policies [0022]. The set of feature capabilities of available and/or allowed are updated based on endpoint characteristics, system capabilities, system resources availabilities, organization policies, user preference and/or user credentials [0043], [0048], [0059-0061]);
However, Srinivasan does not explicitly disclose maintaining a preference list indicating an ordered preference of the plurality of modalities of communication with the prioritized one of the plurality of modalities of communication and the preference of the plurality of modalities is ordered in the preference list based on an amount of user interaction associated with each of the plurality of modalities of communication; and
transferring one of the plurality of communication sessions from a specific modality of communication to a different modality of communication based on the ordered preference of the plurality of modalities of communication;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan in view of Iwayama in order to update a preference list indicating an order preference with the prioritized one of the plurality of communications;
One of ordinary skill in the art would have been motivated to provide a list that are usable to both the source and destination users [Iwayama: Abstract];
However, Srinivasan-Iwayama does not explicitly disclose the preference of the plurality of modalities is ordered in the preference list based on an amount of user interaction associated with each of the plurality of modalities of communication; and
transferring one of the plurality of communication sessions from a specific modality of communication to a different modality of communication based on the ordered preference of the plurality of modalities of communication;
Ying discloses transferring one of the plurality of communication sessions from a specific modality of communication to a different modality of communication based on the ordered preference of the plurality of modalities of communication (dynamically changing a communication session from one type of modality to another, before, during and after a conversation.  If it is determined that a caller in a called party is not in position to keep having a voice conversations, then the modality is dynamically switch to a text message type [0023], [0035-0038].  The communication type may be a predetermined preference set the user [0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Iwayama in view of Ying in order to transfer a communication session of a specific modality to a different modality based on a preference;
One of ordinary skill in the art would have been motivated to select the optimal communication type for the users based on a change of circumstances [Ying: 0022-0023];

Alve discloses the preference of the plurality of modalities is ordered in the preference list based on an amount of user interaction associated with each of the plurality of modalities of communication (the content management determines and list the preference order of electronic devices based on the most frequently used device [0085-0086]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Iwayama-Ying in view of Alve in order to list the plurality of modalities based an amount of interaction with the plurality of modalities;
One of ordinary skill in the art would have been motivated to determine the preferred device of a user based on user interactions [Alve: 0084-0085].
Examiners note: pertinent prior art listed below is also relevant to amended limitation as indicated below. 

With respect to claim 4: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above.
Srinivasan discloses wherein the communication characteristics of the communication sessions include at least one of a volume of interaction, a duration of interaction, a type of interaction, a number of participants for the interaction, a network resource usage associated with the interaction, a current location of a user, future location of a user, or a user preference (in addition to being device/application capabilities, system/resource availability, and organization policies, the feature capabilities may also be selected based on user credentials, permission level, and/or privacy policy. Furthermore, a user may indicate a call transfer feature is disabled, and upon accepting the conversation invite, the transfer icon may be transparent [0045]).

With respect to claim 5: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above.
However,  Srinivasan does not explicitly disclose wherein the determining of the prioritized one of the plurality of modalities of communication includes determining a first 
Iwayama discloses wherein the determining of the prioritized one of the plurality of modalities of communication includes determining a first priority associated with one of the plurality of modalities of communication is lower than a second priority associated with the prioritized one of the plurality of modalities of communication (priority list ranking a priority of modalities for users [Col 20 lines 65- Col 21 lines 4]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan in view of Iwayama in order to determine, by the collaboration node, a priority associated with the first modality of communication for the collaboration profile is lower than a priority associated with the second modality of communication for the collaboration profile;
One of ordinary skill in the art would have been motivated to provide a list of usable modalities based on a priority ranking [Iwayama: Col 20 lines 65- Col 21 lines 4].

With respect to claim 6: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above, further comprising:
Srinivasan discloses prioritizing each of the plurality of modalities of communication based on presence information for the plurality of users (feature capabilities for users based on which organization they belong to and depending on their roles of the organizations [0040], [0043].  Therefore, the feature capabilities are dependent on their presence of an organization).

With respect to claim 7: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 6 as set forth above.
Srinivasan discloses wherein the presence information includes at least one presence indicia selected from the group consisting of location information and calendar information (feature capabilities includes automatic interaction with user’s calendar application enabling import and export of appointments and other calendar items during multi-modal conversation [0030]). (additionally, Iwayama also discloses the destination user terminal are selected based on the location or status of the user [col 21 lines 34-40]).

With respect to claim 8: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above.
Srinivasan discloses prioritizing each of the plurality of modalities of communication based on the preference list indicating the ordered preference including each of the plurality of modalities of communication accessible by at least the plurality of users (the feature capabilities can be based on user preferences [0043-0044], the feature capabilities/available modalities are based on the user’s capabilities [0019], [0038-0039], [0059]. feature capabilities used for communication of each participant is listed and selected based on endpoint characteristics, system capabilities, system resources availabilities, organization policies, and/or user credentials [0040-0041], [0059-0060]. Therefore, the system is prioritizing which modality is allowed and which is not allowed based on the common capabilities of the devices).

With respect to claim 10: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above, further comprising:
Srinivasan discloses prioritizing each of the plurality of modalities of communication based on at least one of a heuristic model or an autonomic model (decision and adjustments of feature capabilities are performed before and during the conversations [abstract], [0004], and [0029]).

With respect to claim 11: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above, further comprising:
However, Srinivasan does not explicitly disclose notifying at least one of the plurality of users of a transfer to the prioritized one of the plurality of modalities of communication;
Iwayama discloses notifying at least one of the plurality of users of a transfer to the prioritized one of the plurality of modalities of communication (a notification system for changes of source and destination priority list [Col 4 lines 4-26], [Col 7 lines 3-12], [Col 14 lines 23-42]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan in view of Iwayama in order to notify a user of a transfer of the to a prioritized of  the plurality of modalities of communications;


With respect to claims 12, 14-18 and 22, they do not teach or further define over the limitations in claims 1, 4-8 and 10, respectively. Therefore, claims 12, 14-18 and 22 are rejected for the same reasons as set forth in claims 1, 4-8 and 10.

With respect to claim 20, they do not teach or further define over the limitations in claim 1, respectively. Therefore claim 20 is rejected for the same reasons as set forth in claim 1.


Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al Pub. No.: (US 2011/0154222 A1) (hereinafter “Srinivasan”) in view of Iwayama et al Patent. No.: (US 7,139,827 B1) (hereinafter "Iwayama”) and Ying et al Pub. No.: (US 2015/0244669 A1) (hereinafter “Ying”), further in view of Alve et al Pub. No.: (US 2010/0333209 A1) (hereinafter “Alve”) as applied to claims 1, 4-8, 10-12, 14-18, 20 and 22 above, further in view of Michaud et al Pub. No.: (US 2013/0294595 A1) (hereinafter "Michaud”).


With respect to claim 3: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 1 as set forth above, further comprising:
However,  Srinivasan-Iwayama-Ying-Alve does not explicitly disclose merging one of the plurality of communication sessions based on the determining of the prioritized one of the plurality of modalities of communication;
Michaud discloses merging one of the plurality of communication sessions based on the determining of the prioritized one of the plurality of modalities of communication (different modalities are being merged, IM device are merged with a voice conference [0006], [0041]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Iwayama-Ying-Alve in view of Michaud in order to merge different modalities;


With respect to claim 21, they do not teach or further define over the limitations in claim 3, respectively. Therefore claim 21 is rejected for the same reasons as set forth in claim 3.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al Pub. No.: (US 2011/0154222 A1) (hereinafter “Srinivasan”) in view of Iwayama et al Patent. No.: (US 7,139,827 B1) (hereinafter "Iwayama”) and Ying et al Pub. No.: (US 2015/0244669 A1) (hereinafter “Ying”), further in view of Alve et al Pub. No.: (US 2010/0333209 A1) (hereinafter “Alve”) as applied to claims 1, 4-8, 10-12, 14-18, 20 and 22 above, further in view of Cavin et al Pub. No.: (US 2011/0119389 A1) (hereinafter "Cavin”).


With respect to claim 9: Srinivasan-Iwayama-Ying-Alve discloses the method of claim 8 as set forth above, further comprising:
However, Srinivasan does not explicitly disclose notifying at least one of the plurality of users of the prioritized one of the plurality of modalities of communication; and
receiving a transfer response indicating at least one of a rejection to transfer or an acceptance to transfer;
Iwayama discloses notifying at least one of the plurality of users of the prioritized one of the plurality of modalities of communication (a notification system for changes of source and destination priority list [Col 4 lines 4-26], [Col 7 lines 3-12], [Col 14 lines 23-42]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan in view of Iwayama in order to notify a user of the to a prioritized of  the plurality of modalities of communications;
One of ordinary skill in the art would have been motivated to use a prioritized communication means [Iwayama: Abstract].

Cavin discloses receiving a transfer response indicating at least one of a rejection to transfer or an acceptance to transfer (an acceptance of transferring modality from one user to another user and the modality having a higher priority than another modality [0047-0053]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Iwayama-Ying-Alve in view of Cavin in order to receive a response for an acceptance of a modality transfer;
One of ordinary skill in the art would have been motivated to transfer a user to the modality having a higher priority [Cavin: 0028].

With respect to claim 19, they do not teach or further define over the limitations in claim 9, respectively. Therefore claim 19 is rejected for the same reasons as set forth in claim 9.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Hehmeyer et al Pat. No.: (US 8,135,809 B1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-12 and 14-22 (e.g., Presence Capabilities and preferences). 
(Indicates a list of modalities, and the modalities capabilities information is based on which device a user is most active on.  Capabilities information includes a plurality type of collaboration modalities ([Col 5 lines 4-15], [Col 9 lines 35-39], [Fig. 5], [Fig. 6], [Col 5 lines 4-15]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446